       Case 4:21-cv-00392 Document 1 Filed on 02/05/21 in TXSD Page 1 of 31




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 JESUS MUNOZ AND                                 §
 JCM AUTOMOTIVE LLC D/B/A                        §
 XPRESS AUTOMOTIVE                               §
                                                 §
        Plaintiffs,                              §
                                                 §
 vs.                                             §         CIVIL ACTION NO.: ____________
                                                 §
 NORTHERN TOOL & EQUIPMENT                       §         JURY TRIAL DEMANDED
 CO., INC., TORIN, INC. AND                      §
 TORIN JACKS, INC.                               §
                                                 §
        Defendants.                              §


         DEFENDANT NORTHERN TOOL & EQUIPMENT COMPANY INC.’S
                        NOTICE OF REMOVAL


        Defendant, NORTHERN TOOL & EQUIPMENT COMPANY INC., files this Notice of

Removal under 28 U.S.C. § 1446(a).

                                       INTRODUCTION

1.      Plaintiffs are Jesus Munoz and JCM Automotive LLC d/b/a Xpress Automotive.

2.      Defendants are Northern Tool & Equipment Company, Inc., Torin, Inc. and Torin Jacks,

Inc.

3.      On January 5, 2021, Plaintiffs filed suit against Defendants in the 234th Judicial District

Court of Harris County, Texas.

4.      Defendant Northern Tool & Equipment Company, Inc., was served on January 15, 2021

and timely filed Defendant Northern Tool & Equipment Company, Inc.’s Original Answer on

February 4, 2021 and requested a jury trial.
         Case 4:21-cv-00392 Document 1 Filed on 02/05/21 in TXSD Page 2 of 31




5.         Defendant Torin, Inc., has not been served to date or otherwise made an appearance in the

state court action.

6.         Defendant Torin Jacks, Inc., has not been served to date or otherwise made an appearance

in the state court action.

7.         Plaintiffs allege state law causes of action against Defendants for strict product liability,

breach of express warranty, negligence, and gross negligence.

8.         Defendant Northern Tool & Equipment Company, Inc., timely files this Notice of Removal

within thirty (30) days of actual receipt of Plaintiff’s Original Petition.

9.         In accordance with the Federal Rules of Civil Procedure and Local Rules for the Southern

District of Texas, the following documents are being filed contemporaneously with this Notice of

Removal: 1

           (a) Citation and Affidavit of Service for Defendant Northern Tool & Equipment Company,
               Inc.;

           (b) Copies of all state court pleadings;

           (c) Copies of all state court orders (none);

           (d) State Court docket sheet; and

           (e) List of all counsel of record, including addresses, telephone numbers and parties
               represented.


                                            BASIS OF REMOVAL

10.        Removal is proper because there is complete diversity between the parties. 28 U.S.C. §

1332(a). Plaintiff Jesus Munoz is a resident of Harris County, Texas. Plaintiff JCM Automotive

LLC d/b/a Xpress Automotive is a Texas Limited Liability Company and Plaintiff Jesus Munoz

serves as President.          Defendant Northern Tool & Equipment Company, Inc., is a foreign


1
    The documents comprising (a)-(d) are attached as Exhibit “B.”

                                                          2
      Case 4:21-cv-00392 Document 1 Filed on 02/05/21 in TXSD Page 3 of 31




corporation with its principal place of business in Minnesota. Defendant Torin, Inc., is a foreign

corporation with its principal place of business in California. Defendant Torin Jacks, Inc., is a

foreign corporation with its principal place of business in California.

11.     Plaintiff’s Original Petition, filed on January 5, 2021, indicates at paragraph 7: “Plaintiffs’

claims and causes of action for actual damages exceed this Court’s minimum jurisdictional limit.

Plaintiffs seek damages in excess of ($1,000,000.00) one million dollars.”

12.     Copies of all pleadings, process, orders, and other filings in the state-court suit are attached

to this notice as required by 28 U.S.C. § 1446(a).

13.     Venue is proper in this district under 28 U.S.C. § 1441(a) because the state court where the

suit has been pending is located in this district.

14.     Defendants will promptly file a copy of this notice of removal with the clerk of the state

court where the suit is pending.

                                           CONCLUSION

15.     Complete diversity exists between Plaintiffs and Defendants. The amount in controversy

exceeds $75,000.00.      For these reasons, Defendant, NORTHERN TOOL & EQUIPMENT

COMPANY, INC., asks the Court to remove the suit to the United States District Court for the

Southern District of Texas – Houston Division.




                                                     3
    Case 4:21-cv-00392 Document 1 Filed on 02/05/21 in TXSD Page 4 of 31




                                   Respectfully submitted,

                                   DONATO BROWN POOL & MOEHLMANN

                                   By: /s/ Randy Donato
                                      Randy Donato
                                      Attorney-In-Charge
                                      S.D. Texas Federal ID No. 5142
                                      State Bar No. 05973300
                                      3200 Southwest Freeway, Suite 2300
                                      Houston, Texas 77027
                                      Telephone: (713) 877-1112
                                      Facsimile: (713) 877-1138
                                      rdonato@donatobrown.com

                                   ATTORNEYS FOR DEFENDANT
                                   NORTHERN TOOL & EQUIPMENT
                                   COMPANY, INC.

OF COUNSEL:
DONATO BROWN POOL & MOEHLMANN
Mike Prather
S.D. Texas Federal ID No. 31743
State Bar No. 24034634
Houston, Texas 77027
Telephone: (713) 877-1112
Facsimile: (713) 877-1138
mprather@donatobrown.com




                                      4
        Case 4:21-cv-00392 Document 1 Filed on 02/05/21 in TXSD Page 5 of 31




                                 CERTIFICATE OF SERVICE

       I hereby certify that, on the 5th day of February, 2021, a true and correct copy of the
above and foregoing has been served by:

            certified mail, return receipt requested; overnight delivery; hand delivery;
            United States first class mail;          facsimile transmission;  electronic
         transmission on the following counsel:

Attorneys for Plaintiffs
Stephen R. Walker
Gregory J. Finney
Juan A. Solis
LAW OFFICES OF MANUEL SOLIS, PC
6657 Navigation Blvd.
Houston, Texas 77011
Telephone: (713) 277-7838
Facsimile: (281) 377-3924
swalker@manuelsolis.com
gfinney@manuelsolis.com
jusolis@manuelsolis.com

-and-

Hieu Q. Huynh
HUYNH & HUYNH, PLLC
7670 Woodway Drive, Suite 342
Houston, Texas 77063
Telephone: (713) 622-1111
Facsimile: (281) 583-4578
hieu@huynhandhuynh.com



                                                      /s/ Randy Donato
                                                      Randy Donato




                                                 5
       Case 4:21-cv-00392 Document 1 Filed on 02/05/21 in TXSD Page 6 of 31




                                         EXHIBIT “A”


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 JESUS MUNOZ AND                                 §
 JCM AUTOMOTIVE LLC D/B/A                        §
 XPRESS AUTOMOTIVE                               §
                                                 §
        Plaintiffs,                              §
                                                 §
 vs.                                             §        CIVIL ACTION NO.: _____________
                                                 §
 NORTHERN TOOL & EQUIPMENT                       §        JURY TRIAL DEMANDED
 CO., INC., TORIN, INC. AND                      §
 TORIN JACKS, INC.                               §
                                                 §
        Defendants.                              §


                            INDEX OF MATTERS TO BE FILED


1. Citation and Affidavit of Service for Defendant Northern Tool & Equipment Company, Inc.;

2. Plaintiffs’ Original Petition and Request for Disclosures;

3. Defendant Northern Tool & Equipment Company, Inc.’s Original Answer and Jury Demand;

4. Harris County Docket Sheet;

   For items 1-4, See Exhibit “B.”

5. A list of all counsel of record, including addresses, telephone numbers, and parties represented.




                                                 6
Case 4:21-cv-00392 Document 1 Filed on 02/05/21 in TXSD Page 7 of 31




 Attorneys for Plaintiffs
 Stephen R. Walker
 State Bar No. 24034729
 Gregory J. Finney
 State Bar No. 24044430
 Juan A. Solis
 State Bar No. 24103040
 LAW OFFICES OF MANUEL SOLIS, PC
 6657 Navigation Blvd.
 Houston, Texas 77011
 Telephone: (713) 277-7838
 Facsimile: (281) 377-3924
 swalker@manuelsolis.com
 gfinney@manuelsolis.com
 jusolis@manuelsolis.com

 -and-

 Hieu Q. Huynh
 State Bar No. 24104003
 HUYNH & HUYNH, PLLC
 7670 Woodway Drive, Suite 342
 Houston, Texas 77063
 Telephone: (713) 622-1111
 Facsimile: (281) 583-4578
 hieu@huynhandhuynh.com

 Attorneys for Defendant Northern Tool & Equipment Company, Inc.
 Randy Donato
 S.D. Texas Federal ID No. 5142
 State Bar No. 05973300
 Mike Prather
 S.D. Texas Federal ID No. 31743
 State Bar No. 24034634
 DONATO BROWN POOL & MOEHLMANN
 3200 Southwest Freeway, Suite 2300
 Houston, Texas 77027
 Telephone: (713) 877-1112
 Facsimile: (713) 877-1138
 rdonato@donatobrown.com
 mprather@donatobrown.com
Case 4:21-cv-00392 Document 1 Filed on 02/05/21 in TXSD Page 8 of 31




  EXHIBIT
     B
                                                    Case 4:21-cv-00392 Document 1 Filed on 02/05/21 in TXSD Page 9 of 31             1/21/2021 12:53 PM
                                                                                                           Marilyn Burgess - District Clerk Harris County
                                                                                                                                Envelope No. 49905467
                                                                                                                    By: SHANNON NORTH-GONZALEZ
                                                                                                                             Filed: 1/21/2021 12:53 PM
CertifiedDocumentNumber:94027593-Page1of2
CertifiedDocumentNumber:94027593-Page2of2   Case 4:21-cv-00392 Document 1 Filed on 02/05/21 in TXSD Page 10 of 31
               Case 4:21-cv-00392 Document 1 Filed on 02/05/21 in TXSD Page 11 of 31




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this February 3, 2021


     Certified Document Number:        94027593 Total Pages: 2




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                     Case 4:21-cv-00392 Document 1 Filed on 02/05/21 in TXSD Page 12 of 31

                                                                     2021-00449 / Court: 234
CertifiedDocumentNumber:93787340-Page1of10
CertifiedDocumentNumber:93787340-Page2of10   Case 4:21-cv-00392 Document 1 Filed on 02/05/21 in TXSD Page 13 of 31
CertifiedDocumentNumber:93787340-Page3of10   Case 4:21-cv-00392 Document 1 Filed on 02/05/21 in TXSD Page 14 of 31
CertifiedDocumentNumber:93787340-Page4of10   Case 4:21-cv-00392 Document 1 Filed on 02/05/21 in TXSD Page 15 of 31
CertifiedDocumentNumber:93787340-Page5of10   Case 4:21-cv-00392 Document 1 Filed on 02/05/21 in TXSD Page 16 of 31
CertifiedDocumentNumber:93787340-Page6of10   Case 4:21-cv-00392 Document 1 Filed on 02/05/21 in TXSD Page 17 of 31
CertifiedDocumentNumber:93787340-Page7of10   Case 4:21-cv-00392 Document 1 Filed on 02/05/21 in TXSD Page 18 of 31
CertifiedDocumentNumber:93787340-Page8of10   Case 4:21-cv-00392 Document 1 Filed on 02/05/21 in TXSD Page 19 of 31
CertifiedDocumentNumber:93787340-Page9of10   Case 4:21-cv-00392 Document 1 Filed on 02/05/21 in TXSD Page 20 of 31
CertifiedDocumentNumber:93787340-Page10of10   Case 4:21-cv-00392 Document 1 Filed on 02/05/21 in TXSD Page 21 of 31
               Case 4:21-cv-00392 Document 1 Filed on 02/05/21 in TXSD Page 22 of 31




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this February 3, 2021


     Certified Document Number:        93787340 Total Pages: 10




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                         Case 4:21-cv-00392 Document 1 Filed on 02/05/21 in TXSD Page 23 of 31                                 2/4/2021 10:09 AM
                                                                                                                                    Marilyn Burgess - District Clerk Harris County
                                                                                                                                                         Envelope No. 50347044
                                                                                                                                                 By: Cynthia Clausell-McGowan
                                                                                                                                                        Filed: 2/4/2021 10:09 AM

                                                                                         CAUSE NO. 2021-00449

                                                     JESUS MUNOZ AND                §                                  IN THE DISTRICT COURT OF
                                                     JCM AUTOMOTIVE LLC D/B/A       §
                                                     XPRESS AUTOMOTIVE              §
                                                                                    §
                                                         Plaintiffs,                §
                                                                                    §
                                                     vs.                            §                                     HARRIS COUNTY, TEXAS
                                                                                    §
                                                     NORTHERN TOOL & EQUIPMENT §
                                                     COMPANY, INC., TORIN, INC. AND §
                                                     TORIN JACKS, INC.              §
                                                                                    §
                                                         Defendants.                §                                      234th JUDICIAL DISTRICT

                                                             DEFENDANT NORTHERN TOOL & EQUIPMENT COMPANY, INC.’S
                                                                      ORIGINAL ANSWER AND JURY DEMAND

                                                    TO HONORABLE JUDGE OF SAID COURT:

                                                           COMES NOW, Northern Tool & Equipment Company, Inc., (“Defendant”), (improperly

                                                    named as Northern Tool & Equipment Co., Inc.) Defendant in the above entitled and numbered cause,

                                                    and files this its Original Answer to Plaintiffs’ Live Pleading and would respectfully show unto this

                                                    honorable Court as follows:

                                                                                               General Denial

                                                    1.     Pursuant to the provisions of Rule 92 of the Texas Rules of Civil Procedure, Defendant

                                                    denies each and every, singular and all of the allegations contained in Plaintiffs’ live pleading, says
Certified Document Number: 94254842 - Page 1 of 7




                                                    the allegations contained therein are not true, either in whole or in part, and demands strict proof

                                                    thereof. Defendant further reserves the right to amend its answer at a future date in accordance

                                                    with the Texas Rules of Civil Procedure.

                                                                                          Comparative Negligence

                                                    2.     In the alternative, and subject to the foregoing without waiving same, Defendant alleges

                                                    the comparative negligence of Plaintiffs, in failing to use ordinary care, was a proximate cause or
                                                         Case 4:21-cv-00392 Document 1 Filed on 02/05/21 in TXSD Page 24 of 31




                                                    the sole proximate cause of their injuries, if any. Defendant requests that at trial of this case the

                                                    jury, pursuant to TEXAS CIVIL PRACTICES & REMEDIES CODE Chapter 33 et. seq., be asked to assess

                                                    the comparative negligence, if any, of all parties to this lawsuit, all settling Defendants, and all

                                                    Responsible Third Parties.

                                                                                       Separate and Intervening Cause

                                                    3.      Pleading further and subject to the foregoing, without waiving same, Defendant herein would

                                                    show that if Plaintiffs sustained any injury, disability, or other damage from the incident forming the

                                                    basis of this lawsuit (which is denied), such injury disability, or damage was not caused by or related

                                                    to Defendant’s acts, omissions or operations, and was proximately caused, in whole or in part, by (a)

                                                    separate and intervening condition(s) for which Defendant is not responsible.

                                                                                             Acts of Third Parties

                                                    4.      Pleading further and subject to the foregoing, without waiving same, Defendant herein would

                                                    show the incident complained of in Plaintiffs’ live pleading was caused by the negligence,

                                                    carelessness, and/or fault on the part of third parties or instrumentalities over which this Defendant

                                                    had no control. Said negligence, carelessness, and/or comparative fault on the part of such third party

                                                    were either the sole cause, or in the alternative, a proximate cause, and/or a producing cause of the

                                                    incident and injuries made the basis of this litigation.

                                                                                   Credit, Contribution, and Indemnity
Certified Document Number: 94254842 - Page 2 of 7




                                                    5.      Defendant invokes the doctrine of proportionate responsibility, responsible third parties,

                                                    and contribution and requests that the Plaintiffs’ recovery, if any, be reduced and apportioned in

                                                    accordance with the provisions of the TEXAS CIVIL PRACTICE & REMEDIES CODE, including, but

                                                    not limited to Chapter 33. If Plaintiffs settle with any alleged tortfeasor, Defendant reserves its

                                                    right to full credit for settlements under Chapter 33 of the TEXAS CIVIL PRACTICE & REMEDIES


                                                                                                        2
                                                         Case 4:21-cv-00392 Document 1 Filed on 02/05/21 in TXSD Page 25 of 31




                                                    CODE. This Defendant would also show that the acts and omissions of any such settling parties

                                                    should be submitted for consideration by the jury in determining the relative responsibilities of all

                                                    parties to the occurrence made the basis of this lawsuit.

                                                    6.     This Defendant request contribution and/or indemnity from any other named defendant,

                                                    counter defendant, cross defendant, contribution defendant, responsible third party, or third-party

                                                    defendant in accordance with the TEXAS CIVIL PRACTICE & REMEDIES CODE.

                                                                                         Proof of Certain Losses

                                                    7.     Pleading further and subject to the foregoing, without waiving same, Defendant herein

                                                    would show according to Section 18.091 of the TEXAS CIVIL PRACTICE & REMEDIES CODE,

                                                    Plaintiffs’ alleged earnings, loss of earning capacity, loss of contributions of a pecuniary value,

                                                    and/or loss of inheritance must be presented in the form of a net loss after reduction for income

                                                    tax payments or unpaid tax liability pursuant to any federal and/or state income tax law.

                                                                         Evidence Relating to Amount of Economic Damages

                                                    8.     Pleading further and subject to the foregoing, without waiving same, Defendant herein

                                                    would show that according to Section 41.0105 of the TEXAS CIVIL PRACTICE & REMEDIES CODE

                                                    recovery of medical and health care related expenses should be limited to the amount actually paid

                                                    or incurred.

                                                                                           Offsets and Credits
Certified Document Number: 94254842 - Page 3 of 7




                                                    9.     This Defendant would further show that if Plaintiffs settle with any alleged tortfeasor that

                                                    Defendant is entitled to any and all offsets and credits allowed under the statutory and common

                                                    laws of the state of Texas.




                                                                                                     3
                                                          Case 4:21-cv-00392 Document 1 Filed on 02/05/21 in TXSD Page 26 of 31




                                                                                                Medical Costs

                                                    10.     Pleading additionally, or in the alternative, Defendant asserts that the alleged medical

                                                    damages sought by Plaintiffs, if any at all, are limited to what was actually paid or incurred by

                                                    Plaintiffs pursuant to Section 41.0105 of the TEXAS CIVIL PRACTICE & REMEDIES CODE.

                                                                                             Preexisting Injuries

                                                    11.     Pleading further and subject to the foregoing, without waiving same, in the event competent

                                                    evidence is brought forward that Plaintiffs suffered from a pre-existing condition, not caused by any

                                                    action or inaction on the part of this Defendant, Defendant would show that Plaintiffs are entitled only

                                                    to any exacerbation of that preexisting condition, but not for the condition itself.

                                                                                              Failure to Mitigate

                                                    12.     Pleading further and in the alternative, Defendant would show Plaintiffs failed to mitigate

                                                    their damages as required under applicable law.

                                                                                              Punitive Damages

                                                    13.     Pleading further and in the alternative, Defendant further asserts that Plaintiffs cannot

                                                    recover punitive damages because present Texas law under which such damages are sought is

                                                    impermissibly vague, imprecise and inconsistent and is in violation of the due process clause of

                                                    the United States Constitution as well as the Fifth and Fourteenth Amendments. To the extent
Certified Document Number: 94254842 - Page 4 of 7




                                                    they seek recovery of punitive damages, Plaintiffs’ claims violate Defendant’s rights to equal

                                                    protection as provided in Article I, Section 3 of the Texas Constitution and the Fourteenth

                                                    Amendment to the United States Constitution. To the extent Plaintiffs seek recovery of punitive

                                                    damages, it is an excessive fine and violates Defendant’s rights under Article I, Section 13 of the




                                                                                                        4
                                                          Case 4:21-cv-00392 Document 1 Filed on 02/05/21 in TXSD Page 27 of 31




                                                    Texas Constitution, and violates Defendant’s right to substantive and procedural due process as

                                                    provided in Article I, Section 19 of the Texas Constitution.

                                                    14.    Defendant asserts that Plaintiffs are not allowed to recover punitive damages in this matter

                                                    under §41.005 of the Texas Civil Practice & Remedies Code because their injuries were the result

                                                    of the criminal act(s) of another person.

                                                                                          Documents to be Used

                                                    15.    Pursuant to TEX. R. CIV. P. 193.3(d) and 193.7, Defendant gives notice that it intends to

                                                    use all documents exchanged and produced between the parties and/or made exhibits herein

                                                    including, but not limited to, correspondence, disclosures, and discovery responses, during the trial

                                                    of the above-entitled and numbered cause.

                                                                                                Right to Amend

                                                    16.    Defendant respectfully reserves the right at this time to amend this Answer to the Plaintiffs’

                                                    allegations after said Defendant has had the opportunity to more closely investigate these claims as it

                                                    is the right and privilege of said Defendant under the TEXAS RULES OF CIVIL PROCEDURE and the laws

                                                    of the State of Texas.

                                                                                                JURY DEMAND

                                                    17.    Defendant respectfully requests TRIAL BY JURY.

                                                                                                  PRAYER
Certified Document Number: 94254842 - Page 5 of 7




                                                           WHEREFORE, PREMISES CONSIDERED, the above-named Defendant having fully

                                                    answered herein prays for the relied sought in this Answer and for such other and further relief, both

                                                    special and general, at law and in equity, to which the said Defendant may be justly entitled.




                                                                                                      5
                                                    Case 4:21-cv-00392 Document 1 Filed on 02/05/21 in TXSD Page 28 of 31




                                                                                   Respectfully submitted,

                                                                                   DONATO BROWN POOL & MOEHLMANN, PLLC


                                                                                   /s/ Randy Donato
                                                                                   Randy Donato
                                                                                   TBN: 05973300
                                                                                   Mike Prather
                                                                                   TBN: 24034634
                                                                                   3200 Southwest Freeway, Ste. 2300
                                                                                   Houston, Texas 77027
                                                                                   Phone: (713) 877-1112
                                                                                   Fax: (713) 877-1138
                                                                                   rdonato@donatobrown.com
                                                                                   mprather@donatobrown.com

                                                                                   ATTORNEY FOR DEFENDANT
                                                                                   NORTHERN TOOL & EQUIPMENT
                                                                                   COMPANY, INC.
Certified Document Number: 94254842 - Page 6 of 7




                                                                                      6
                                                         Case 4:21-cv-00392 Document 1 Filed on 02/05/21 in TXSD Page 29 of 31




                                                                                   CERTIFICATE OF SERVICE

                                                           I hereby certify that, on the 4th day of February 2021, a true and correct copy of the
                                                    above and foregoing has been served by:

                                                              certified mail, return receipt requested;  overnight delivery;    hand
                                                           delivery;     United States first class mail;  facsimile transmission;
                                                           electronic transmission on the following counsel:

                                                    Attorney for Plaintiff
                                                    Stephen R. Walker
                                                    Gregory J. Finney
                                                    Juan A. Solis
                                                    Law Offices of Manuel Solis, P.C.
                                                    6657 Navigation Blvd.
                                                    Houston, Texas 77011
                                                    swalker@manualsolix.com
                                                    gfinney@manuelsolis.com
                                                    jsolis@manuelsolis.com

                                                    Hieu Q. Huynh
                                                    Huynh & Huynh, PLLC
                                                    7670 Woodway Drive, Ste. 342
                                                    Houston, Texas 77063
                                                    hieu@huynhandhuynh.com



                                                                                                      /s/ Randy Donato
                                                                                                      Randy Donato
Certified Document Number: 94254842 - Page 7 of 7




                                                                                                  7
               Case 4:21-cv-00392 Document 1 Filed on 02/05/21 in TXSD Page 30 of 31




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this February 4, 2021


     Certified Document Number:        94254842 Total Pages: 7




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                Case 4:21-cv-00392 Document 1 Filed on 02/05/21 in TXSD Page 31 of 31
                                       Harris County Docket Sheet


2021-00449
COURT: 234th
FILED DATE: 1/5/2021
CASE TYPE: Other Injury or Damage

                                       MUNOZ, JESUS




                                                                                  k
                                    Attorney: WALKER, STEPHEN R




                                                                               ler
                                                vs.




                                                                            tC
                           NORTHERN TOOL & EQUIPMENT CO INC




                                                                        ric
                                                                     ist
                                        Docket Sheet Entries




                                                                  sD
             Date       Comment




                                                                  es
                                                               rg
                                                         Bu
                                                      n
                                                   ily
                                                 ar
                                             M
                                          of
                                        e
                                    ffic
                                 yO
                              op
                           C
                         ial
                      fic
                      of
                    Un




2021-00449                                                                                Page 1 of 1

234                                                                               2/3/2021 3:45:39 PM
